


 

[bshf_10q001.jpg]

 




May 1, 2012




Bioshaft Water Technology Inc.

1 Orchard Dr., Suite 220

Lake Forest, CA, 92630







RE:

CONSULTING AGREEMENT BETWEEN

 

BIOSHAFT WATER TECHNOLOGY INC. (the “Company”)

 

AND SUSTAINABLE WATER CORP. (the “Consultant”)

 

 




Further to the discussion between Bioshaft Water Technology Inc. and Sustainable
Water Corp.,  below  are  the  terms  of  the  agreement  between  the  Company
 and  the consultant engaging as a COO and CFO, Consultant.




AGREEMENT




DATED on this 1st. day of May, 2012 by Bioshaft Water Technology Inc. a State of
Nevada Corporation with offices in Lake Forest, CA (the “Company”) and
Sustainable Water Corp. a State of California Corporation with offices in San
Pedro, CA (the “Consultant”).




CONSULTING SERVICES




A.) The Company hereby retains the services of the Consultant to render
corporate operation, financial management, and strategic planing support in the
form of:




1.

Support in developing a strategic plan for operation, new products and market.

2.

Support in negotiating and formulating contracts and agreements with new agents,
licensees, and other forms of business relationships for new business
development.

3.

Act as the Chief Engineer while providing engineering services to support
Operation.

4.

Source out contractors to build treatment systems upon execution of sales
contracts.

5.

Meet with Municipalities to demonstate the Bioshaft Water Treatment systems.




Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630





--------------------------------------------------------------------------------




 

[bshf_10q001.jpg]




B.) The Consultant hereby accepts such retention on the terms and conditions
herein set forth and agree to use their best efforts to perform these services
at the request of the Company.




C.) The Consultant shall not be required to devote any minimum or specific
expenditure of time  in  performing  these  services,  provided  that  the
 Consultant  shall  be  reasonably accessible to the Company and shall devote
such efforts to the effective performance of such services as may be
commensurate therewith.




TERM




The term of this Agreement shall be through October 31, 2012.




After October 31, 2012, this Agreement can be terminated with 30 days written
notice by either party.




COMPENSATION




In full consideration and compensation for the consulting services to be
rendered to the Company by the Consultant, the Consultant shall be remunerated
as follows (all figures are in US dollars )




1.   The Company shall pay the Consultant Fifteen thousand dollars ($15,000.00)
for the services rendered by the Consultant on the Company’s behalf.




2.   The Fifteen thousand dollars ($15,000.00) is payable on the execution of
the contract and every thirty days afterward.




EXPENSES




The compensation includes reasonable expense in connection with the services
stated above, including but not limited to: telephone, facsimile, postage,
photocopying, travel and courier expenses. The Company agrees to reimburse the
Consultant for special pre-approved travel expenses for marketing, training or
special projects.










Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630





--------------------------------------------------------------------------------




 

 

[bshf_10q001.jpg]

COMPANY’S OBLIGATIONS




The  Company  shall  make  available  to  the  Consultant  all  information
 concerning  the business, assets, operations and financial condition of the
Company, which the Consultant reasonably requests in connection with the
performance of its obligations.  The Consultant may rely on the accuracy of all
such information without independent verification.




CONFIDENTIALITY




The Consultant hereby agrees to maintain in the strictest confidence all such
information provided to it by the Company, provided that such information is
first identified by the Company as confidential information.




INDEMNIFICATION




The Company shall indemnify and hold harmless the Consultant against any and all
loss, liability, damage, cost or expense arising out of any claim or lawsuit,
actual or threatened, which  the  Consultant  may  suffer,  sustain  or  become
 subject  to,  as  a  result  of,  or  in connection with, the performance of
their obligations under this Agreement, except for any loss,  liability  or
 expense  which  is  suffered  as  the  result  of,  or  in  connection  with,
 the Consultant’s  willful  misconduct,  provided  that  the  Consultant  shall
 give  prompt  written notice to, and shall cooperate with and render assistance
to, the Company regarding any such claim or lawsuit, and provided further the
Company shall have the option to undertake and conduct the defense of any such
claim or lawsuit.




ENTIRE AGREEMENT




This  Agreement  constitutes  the  entire  Agreement  between  the  parties  and
 replaces  all previous  agreements,  written  or  oral  between  the  parties.
  This  agreement  can  only  be amended in writing and both parties must sign
all amendments.




Please indicate acceptance of these terms by signing below where indicated.




Bioshaft Water Technology, Inc.

Sustainable Water Corp.

 

 

/s/ Walter J. Zurawick, Jr.

/s/ Imad Yassine

May 1, 2012

May 1, 2012

 

 

Walter J. Zurawick Jr., CEO

Imad Yassine, CEO




Bioshaft Water Technology Inc.

1 Orchard Dr. #220, Lake forest, CA 92630




--------------------------------------------------------------------------------


